Citation Nr: 0825107	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2005, for the assignment of a combined 100 percent rating for 
service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1966 to August 
1967.  He received decorations evidencing combat, such as the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision, 
which, through a combination of awards for increased rating 
and service connection, assigned a combined 100 percent 
rating for the veteran's service-connected disabilities, 
effective September 28, 2005.  In January 2008, the veteran 
testified at a Travel Board hearing at the RO.  

By way of a November 2007 RO decision, the RO decided that 
there was no clear and unmistakable error (CUE) in a July 
1969 RO decision that had assigned a combined 90 percent 
rating for the veteran's service-connected disabilities, 
effective October 1, 1969.  The veteran filed a notice of 
disagreement in December 2007, and a statement of the case 
was issued in April 2008.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  The decision 
below is confined narrowly to the issue of whether an earlier 
effective date than September 28, 2005 is warranted for the 
combined 100 percent rating.


FINDINGS OF FACT

1.  A March 1971 RO decision denied increased ratings for the 
veteran's service-connected disabilities and continued a 
combined 90 percent rating for those disabilities.  The 
veteran did not appeal this decision.  

2.  September 28, 2005 is the date the RO received the 
veteran's claim for a combined 100 percent rating for his 
service-connected disabilities, and there is no evidence of 
an unadjudicated formal or informal claim for such prior to 
that date.    

3.  The RO granted a combined 100 percent rating for the 
veteran's service-connected disabilities, effective September 
28, 2005.  

4.  It is not factually ascertainable that the veteran's 
service-connected disabilities increased to the combined 100 
percent level prior to September 28, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
2005, for the assignment of a combined 100 percent rating for 
service-connected disabilities, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in January 2006, a 
statement of the case in June 2006, correspondence in 
December 2006, correspondence in March 2007, and a 
supplemental statement of the case in September 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

The veteran contends that an earlier effective date is 
warranted for a combined 100 percent rating.  The RO decision 
that brought the 100 percent rating did so by way of a 
combination of awards of higher ratings and awards of service 
connection which had the effect of changing his combined 
rating from 90 percent to 100 percent, effective September 
28, 2005.  

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp.  
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  (emphasis 
added)
 
The law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o) (emphasis added); See Hazan v. Gober, 10 
Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

As is explained below, an effective date earlier than 
September 28, 2005 is not possible here, as this is the date 
of the claim, and there is no document (treatment record, 
statement, etc) in the 20 years prior to September 28, 2005 
that may be construed as a claim, formal or informal.  

In this case, it is important to review of the history of the 
veteran's combined disability rating.  

The veteran had active service from February 1966 to August 
1967.  He received decorations evidencing combat, such as the 
Purple Heart Medal.  

In September 1967, the RO granted a temporary total 
convalescence rating from August 17, 1967.  The RO indicated 
that the veteran was service-connected for residuals of 
multiple shell fragment wounds of the buttocks, lower 
extremities, perineum, and left upper extremity with 
deformity of the finger, as well as for muscle damage of the 
left forearm, laceration of the left fibula with partial 
paralysis of the left ankle, nerve damage, and residual 
prostatitis.  

A January 1969 VA neurological examination report related 
diagnoses of incomplete paralysis, motor and sensory, left 
common peroneal nerve, chronic; incomplete paralysis, motor 
and sensory, left tibial nerve, chronic; incomplete sensory 
paralysis, left aural nerve, chronic; vascular insufficiency, 
left lower extremity, chronic; and (from history) vascular 
surgery involving the lower extremities.  

A January 1969 VA orthopedic and urologic examination report 
indicated diagnoses of multiple shell fragment wounds of the 
right and left thigh, buttocks, left leg, left wrist, and 
left hand; extensive scars with skin grafting over large 
areas of the left wrist and forearm, and left thigh and left 
leg, with limited motility; and for prostatitis, chronic, 
from history, secondary to a shell fragment wound, 
penetrating, with infectious material.  The examiner 
commented that the veteran was considerably handicapped for 
vigorous duties or for exposure to chilling weather.  

A July 1969 RO decision granted service connection and a 30 
percent rating for incomplete paralysis, motor and sensory, 
of the left common peroneal nerve; granted service connection 
and a 30 percent rating for residuals of shell fragment 
wounds of the right thigh and popliteal nerve, Muscle Group 
XIII, with large scars and retained foreign bodies; granted 
service connection and a 20 percent rating for incomplete 
paralysis, motor and sensory, of the left tibial nerve, and 
incomplete sensory paralysis of the left aural nerve; granted 
service connection and a 20 percent rating for vascular 
insufficiency of the left lower extremity; granted service 
connection and a 20 percent rating for burn scars of the left 
arm and hand with retained foreign bodies; granted service 
connection and a 10 percent rating for residuals of a shell 
fragment wound of the left thigh, Muscle Group XI, with scars 
and retained foreign bodies; granted service connection and a 
10 percent rating for ankylosis of the left index finger; 
granted service connection and a 10 percent rating for 
prostatitis due to residuals of a shell fragment wound; and 
granted service connection and a noncompensable rating for 
residuals of shell fragment wounds of the buttocks and 
abdomen with retained foreign bodies.  The effective date of 
all service-connected disabilities was October 1, 1969.  

The RO indicated that a temporary total convalescence rating 
was assigned from October 1, 1967 to September 30, 1969, and 
that a combined 90 percent rating for service-connected 
disabilities was assigned since October 1, 1969.  See 38 
C.F.R. 
§ 4.25.  As the veteran did not timely appeal that decision, 
it became final.  
38 U.S.C.A. § 7105.  

A February 1971 VA neurological examination report indicated 
diagnoses of incomplete paralysis, motor and sensory, left 
common peroneal nerve, chronic; incomplete paralysis, motor 
and sensory, left tibial nerve, chronic; incomplete sensory 
paralysis, left aural nerve, chronic; vascular insufficiency, 
left lower extremity, chronic; and (from history) vascular 
surgery involving the lower extremities.  The examiner noted 
that the February 1971 VA neurological examination was 
essentially the same as the January 1969 VA neurological 
examination.  

A February 1971 VA orthopedic and urologic examination report 
related diagnoses of cicatrices of multiple shell fragment 
wounds, extensive over the lower extremities and various 
parts of the body, as well as a scar over the forehead, well 
healed, and prostatic hypertrophy, 2+ with little or no 
symptomatic reaction.  

A March 1971 RO decision denied increased ratings for the 
veteran's service-connected disabilities and continued a 
combined 90 percent rating for those disabilities.  See 38 
C.F.R. § 4.25.  As the veteran did not timely appeal that 
decision, it became final.  38 U.S.C.A. § 7105.  Thus, the 
effective date for any later increase in the 90 percent 
combined rating for the veteran's service-connected 
disabilities must be determined in relation to a new 
increased rating claim.  

From the 1970s until 2005, the claims file contains no other 
documents at all.  Stated another way, there are no medical 
records, statements, or other forms of communications on file 
whatsoever; consequently, there exist no communications that 
could possibly be construed as a claim for increased rating 
or service connection.  There are also no documents that can 
show that the veteran was entitled to a higher combined 
rating prior to that date.    

It is not until September 28, 2005, that the RO received the 
veteran's claim for a combined 100 percent rating for his 
service-connected disabilities.  

By way of a January 2006 RO decision, the RO granted that 
claim for a 100 percent combined rating (through a 
combination of awards of service connection and increased 
ratings), effective from the date of the veteran's claim, 
September 28, 2005.  

Under the law discussed initially above, a rating (via an 
award of service connection or an increased rating) is 
effective either the date of the claim or the date 
entitlement arose, whichever is later.  Here, we have already 
discussed that there is no earlier claim than the one 
received September 28, 2005.  The combined 100 percent rating 
has been awarded from this the date of the veteran's claim; 
thus there can be no earlier effective date. 

A medical record showing additional disability may be deemed 
an inferred claim for increase.  If that inferred claim is 
followed within a year by the formal claim, the effective 
date may be assigned from the date of the medical record.  
That is the situation described in 38 C.F.R. § 3.400(o).  
Here, however, there is absolutely NO documentation (no 
medical evidence showing entitlement to a higher rating, and 
no statements) that may be construed as an informal claim in 
the years prior to the claim received on September 28, 2005.  

In short, the veteran has been awarded an effective date for 
his 100 percent combined rating from the date of his claim 
for increase.  There are no documents in the file for a 
period of more than 20 years prior to this claim.  There is 
no document that can be construed as an earlier claim, and no 
document that shows entitlement to a higher rating.  There is 
no basis for awarding an effective date earlier than that 
date of his claim.  

The Board understands the veteran's contentions.  He contends 
that the severity of his service-connected disabilities has 
never changed, but rather, that it has always been the same 
and that it should always have been rated 100 percent 
disabling.  

While that may very well be the case, the veteran was long in 
receipt of a 90 percent rating based on rating decisions that 
became final more than 20 years ago.  In order to 
retroactively disturb the impact of any of those decisions, 
they must be attacked via a claim relating to CUE - one that 
is not on appeal at this time.  The issue currently on appeal 
regarding the effective date of the 100 percent rating stems 
from the recent RO decision that increased the veteran's 
combined disability rating from 90 to 100 percent.  This 
decision only came about when the veteran submitted his 
September 2005 claim after years of silence.  Regulations 
discussed above govern the award of effective dates, and, 
unfortunately, there is no basis here for the award of an 
earlier effective date for the 100 percent rating any earlier 
than the date of the claim for increase in September 2005.  


	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than September 28, 2005, for the 
assignment of a combined 100 percent rating for service-
connected disabilities is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


